Title: Thomas Cooper to Thomas Jefferson, 18 December 1819
From: Cooper, Thomas
To: Jefferson, Thomas


					
						Dear Sir
						
							18 Decr 1819
							Philadelphia
						
					
					I have had the Seal for the University a long while by me, without knowing how to transmit it. The cost $16—which I think cheap. It is paid for.
					
					I shall set out to Columbia in South Carolina by the time you receive this. They have elected me Professor of Chemistry at the Columbia College; at my request for 12 months only; as I stated to the trustees, my engagements in Virginia.
					should any thing occur that induces you to write, pray direct to me to that place.
					I remain always with earnest wishes for your health and welfare   Dear sir
					
						 Your friend and humble Servt
						
							Thomas Cooper
						
					
				